Citation Nr: 0929207	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  09-01 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to disability ratings in 
excess of 30 percent for bilateral hearing loss and 10 
percent for tinnitus. 

In a February 2003 statement, the Veteran's representative 
raised the issue of entitlement to an earlier effective date.  
Specifically, the Veteran's representative asserted 
entitlement to the effective date of July 31, 2001, the date 
of the Veteran's claim of entitlement to service connection 
for hearing loss.  To date, the RO has not adjudicated the 
Veteran's claim.  Thus, this issue is referred back to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus has been assigned a 
10 percent disability rating, the maximum rating authorized 
under Diagnostic Code (DC) 6260.






CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
rating in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, DC 6260 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  VA's duties, however, are 
not required as to the claim of entitlement to a disability 
rating in excess of 10 percent for tinnitus, because the 
issue presented is solely one of regulatory interpretation, 
and the courts have interpreted the regulation.  See Smith v. 
Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal 
statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  For this reason, no further 
discussion of VA's duty to notify or assist the veteran is 
required.

Increased Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2008).

The Veteran's tinnitus has been assigned a 10 percent 
disability rating under Diagnostic Code (DC) 6260, effective 
December 31, 2002.  DC 6260, contemplating tinnitus, was 
revised effective June 13, 2003 to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, 
Note 2 (2008).  This is the maximum schedular evaluation 
assignable for that disorder.  

Recently, the Federal Circuit affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349- 
50.

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available.  38 C.F.R. §4.87, DC 
6260.  As there is no legal basis upon which to award a 
disability rating in excess of 10 percent for tinnitus, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

A disability rating in excess of 10 percent for tinnitus is 
denied.


REMAND

The Veteran is seeking a disability rating in excess of 30 
percent for bilateral hearing loss.  Although the Board 
regrets the additional delay, further development is needed 
prior to disposition of the claim.

VA treatment records dated in February 2008 indicate that the 
Veteran underwent audiological evaluation.  However, the 
results of audiogram testing were rendered in graph form 
rather than a statement of pure tone thresholds, in decibels.  
The Board is unable to accept such interpretation in an 
effort to determine hearing acuity.  Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (which holds that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data).  Thus, on remand the RO should ask a VA audiologist to 
provide an interpretation of the February 2008 audiogram, 
including a report of the pure tone thresholds.  Where 
further evidence, or clarification of the evidence, is needed 
for proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2008).

At the time of the Veteran's most recent VA audiological 
evaluation, dated in June 2009, results of audiogram testing 
were not reported due to poor reliability.  The audiologist 
noted that while the Veteran's word recognition scores were 
extremely poor, his word recognition scores and pure tone 
thresholds were inconsistent with his demonstrated 
communication ability without hearing aids.  Thus, the June 
2009 VA audiological evaluation is inadequate for rating 
purposes and another VA audiological evaluation should be 
conducted.

When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological evaluation at the appropriate 
facility closest to his home, with an 
audiologist other than the audiologist 
that conducted the June 2009 evaluation. 

The audiologist should determine the 
current severity of the Veteran's 
bilateral hearing loss.  The audiologist 
should conduct all required tests and 
should set forth all current complaints, 
findings and diagnoses.  

The audiologist should provide an 
interpretation of the Veteran's VA 
audiogram dated in February 2008, 
including a report of the pure tone 
thresholds.  

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.  

2.  Readjudicate the Veteran's claim of 
entitlement to a disability rating in 
excess of 30 percent for bilateral hearing 
loss, considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran, and his representative, with 
a Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


